Exhibit 10.1.10.3

Description of Directors’ Compensation

The following tables show, effective as of December 31, 2013, the annual
retainer amounts and committee meeting fees payable, in quarterly installments,
to the members of the Board of Directors of Consolidated Edison, Inc. (the
“Company”):

 

Annual Retainer
for each
Member of the
Board

  

Annual Retainer
for the Chairman
of the Board

  

Annual Retainer
for the
Lead Director

  

Annual Retainer
for the
Chair of the 
Audit Committee

  

Annual Retainer
for each of the
Chairs of the
Corporate
Governance and
Nominating, and

the Management
Development and
Compensation
Committees

  

Annual Retainer
for each of the
Chairs of the
Environment,
Health &
Safety, Finance,
Operations
Oversight and
Planning
Committees

  

Annual Retainer
for each
Member of the
Audit
Committee (except
the Chair of the
Audit Committee)

$90,000

   $130,000    $35,000    $20,000    $10,000    $5,000    $10,000

 

Meeting Fee for each

Committee
Meeting Attended

 

Meeting Fee for each
Audit Committee
Meeting Attended

 

Meeting Fee for Acting Chair
(when regular committee
chair is  absent)

$1,500

  $2,000   $200

Effective April 1, 2014, the annual retainer amounts payable to each of the
Chairs of the Audit Committee and the Management Development and Compensation
Committee will be increased by $5,000, to $25,000 and $15,000, respectively.

Members of the Board participate in the Company’s Long Term Incentive Plan (the
“LTIP”). Pursuant to the LTIP, each non-employee Director is allocated an annual
award of $105,000 of deferred stock units on the first business day following
the Annual Meeting. Effective April 1, 2014, the allocation will be increased by
$15,000, to $120,000, for each non-employee Director. If a non-employee Director
is first appointed to the Board after an annual meeting, his or her first annual
award is pro rated. Settlement of the annual awards of stock units are
automatically deferred until the Director’s termination of service from the
Board of Directors. Each Director may elect to receive some or all of his or her
annual awards of stock units on another date or to further defer any other prior
annual award of stock units, including any related dividend equivalents earned
on prior annual award of stock units, in accordance with the terms of the LTIP
and Section 409A of the Internal Revenue Code. Each Director may also elect to
defer all or a portion of his or her retainers and meeting fees into additional
deferred stock units, which are deferred until the Director’s termination of
service. Dividend equivalents are payable on deferred stock units in the amount
and at the time that dividends are paid on Company Common Stock and are credited
in the form of additional deferred stock units which are fully vested as of the
date the dividends would have been paid to the Director or, at the Director’s
option, are paid in cash. All payments on account of deferred stock units are
made in shares of Company Common Stock. The LTIP provides that cash compensation
deferred into stock units, the annual stock unit awards, and the dividend
equivalents granted to non-employee Directors that are credited in the form of
additional deferred stock units, are fully vested, and payable in a single
one-time payment of whole shares (rounded to the nearest whole share) within
sixty days following separation from Board service unless the director elected
to defer distribution to another date.

The Company reimburses Board members who are not currently officers of the
Company for reasonable expenses incurred in attending Board and Committee
meetings. No person who serves on both the Company’s Board and on the Board of
its subsidiary, Consolidated Edison Company of New York, Inc., and corresponding
Committees, is paid additional compensation for concurrent service. Members of
the Board who are officers of the Company or its subsidiaries receive no
retainers, meeting fees or annual award of deferred stock units for their
service on the Board.

Members of the Board are also eligible to participate in the Company’s Stock
Purchase Plan (“Stock Purchase Plan”).

Copies of the LTIP and the Company’s Stock Purchase Plan, and amendments
thereto, have been (or, as to amendments that may be adopted after the date of
this description, will be) included as exhibits to the Company’s Annual Report
on Form 10-K or Quarterly Reports on Form 10-Q.